4. Farm structure surveys and the survey on agricultural production methods (
- Before the vote:
rapporteur. - (HU) Thank you, Mr President. Ladies and gentlemen, farm structure surveys are some of the oldest Community-level statistical surveys, and they provide substantial and necessary information on agricultural holdings in the European Union.
Especially now that we have an enlarged EU that includes twelve new Member States, and since we are working at this very moment on the reform of the Common Agricultural Policy, it is exceedingly important to be able to conduct a new and comprehensive survey as soon as possible. We need comparable and uniform data to enable us to devise an equitable and properly functioning agricultural policy. This is why I have tried to ensure that we will be able to reach an agreement at the first reading, and get these surveys under way as soon as possible.
I would especially like to thank my fellow Members who participated in the trialogue for their exceptionally constructive approach; I would particularly like to thank Mrs Elisabeth Jeggle and Messrs Nicolas Meves and Alexis Kuhl for their work. The amendments tabled as a result of the trialogue have been put into block one. I would ask you all to support the amendments in block one and then we will be able to close this dossier. Many thanks.